*817OPINION.
Marquette:
Regardless of the lack of formality attending the transfer of the assets of the Robert C. Rogers Co., Inc., to the petitioner on July 31, 1919, the action was, in our opinion, clearly sufficient to vest in the petitioner title to such assets subject to the corporation’s debts, and the corporation from that date was only an empty shell. It had no assets and engaged in no business. It follows that the corporation had no income during the periods August 1 to December 31,1919, and January 1 to August 18, 1920, and that the petitioner did not receive any liquidating dividends from the corporation in 1920.

Judgment will he entered wider Rule 50.